EXAMINER’S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner's amendment was given by Daniel Malkin on 10/19/2021.

2.	In the claims:
■	Cancel claims 2-6


3.	The previous objection to the title has been withdrawn in view of the amendment to the title filed 10/12/2021.

4.	In view of the claim amendment and arguments filed 10/12/2021 all previous claim objections and/or rejections have been withdrawn.


5.	Claims 1 and 7-19 are allowed.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272-0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM - 5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
	Information regarding the status of an application may be obtained from the Patent 

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652